United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-2370
                       ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                             Douglas A. Richardson

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                           Submitted: April 14, 2022
                           Filed: September 6, 2022
                                [Unpublished]
                                ____________

Before SHEPHERD, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       A jury found Douglas Richardson guilty of wire fraud and money laundering
after he misappropriated over $9 million from others, including his employer. 18
U.S.C. §§ 1343, 1957(a). We affirm.
      Richardson made little effort to hide his crimes. He told two others, for
example, that he took money from his employer’s account for his own use. He also
defrauded several others who gave him cash to invest. Rather than doing what he
promised, he used their funds to pay off his own debts. In the end, multiple
witnesses—including the individuals he defrauded—told the jury what he had done.

       Their testimony, as well as other evidence, established Richardson’s
fraudulent scheme, including his intent to defraud. See 18 U.S.C. § 1343 (wire
fraud). The wire fraud then became the “specified unlawful activity” that allowed
the jury to conclude that he had laundered money. 18 U.S.C. § 1957(a); see also id.
§§ 1956(c)(7)(A), 1961(1). In short, the evidence was sufficient to establish every
element of every count.

       Richardson’s other arguments fare no better. The ineffective-assistance-of-
trial-counsel claim will have to await collateral review. See United States v.
Ramirez-Hernandez, 449 F.3d 824, 826–27 (8th Cir. 2006) (explaining that this type
of claim is “usually best litigated in collateral proceedings”). And the Sixth
Amendment challenge to the restitution order is foreclosed by precedent. See United
States v. Carruth, 418 F.3d 900, 904 (8th Cir. 2005) (explaining that judges may
find the facts underlying a restitution order); see also United States v. Flynn, 969
F.3d 873, 881–82 (8th Cir. 2020) (making clear that the Supreme Court has not
“silently overturn[ed] our precedent” in this area).

      We accordingly affirm the judgment of the district court.1
                     ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.

                                        -2-